997 So.2d 401 (2008)
In re AMENDMENTS TO FLORIDA FAMILY LAW RULE 12.010.
No. SC08-641.
Supreme Court of Florida.
December 11, 2008.
Raymond T. McNeal, Chair, Family Law Rules Committee, Ocala, Florida, and John F. Harkness, Jr., Executive Director, The Florida Bar, Tallahassee, FL, for Petitioner.
Judge Terry David Terrell, Chair, The Task Force on Treatment-Based Drug Courts ("Task Force"), First Judicial Circuit, Pensacola, FL, Responding with comments.
PER CURIAM.
This matter is before the Court for consideration of proposed amendments to the Florida Family Law Rules of Procedure. We have jurisdiction. See art. V, § 2(a), Fla. Const.
On April 2, 2008, the Family Law Rules Committee (Committee) filed its "Final Report on Proposed Amendment to Family Law Rule of Procedure 12.010"[1] proposing an amendment to rule 12.010(b)(1), addressing the purpose of the Family Law Rules, as follows:
(1) These rules shall be construed to secure the just, speedy, and inexpensive determination of the procedures covered by them and shall be construed to secure simplicity in procedure and fairness *402 in determination. These rules are intended to facilitate access to the court and to provide procedural fairness to all parties, to save time and expense through active case management, setting timetables, and the use of alternatives to litigation, and to enable the court to coordinate related cases and proceedings to avoid multiple appearances by the same parties on the same or similar issues and to avoid inconsistent court orders.
This amendment covers current trends in family law and is consistent with the Court's goal of creating a "`fully integrated, comprehensive approach to handling all cases involving children and families' while at the same time resolving family disputes in a fair, timely, efficient, and cost-effective manner." In re Report of Family Court Steering Committee, 794 So.2d 518, 519 (Fla.2001) (citation omitted) (quoting In re Report of Commission on Family Courts, 633 So.2d 14, 17 (Fla.1994)).[2] The Board of Governors of The Florida Bar approved the amendment by a vote of twenty-five to zero. It is also supported by the Task Force on Treatment-Based Drug Courts and the Steering Committee on Families and Children in the Court.
Accordingly, we adopt the amendment as proposed by the Committee. Florida Family Law Rule of Procedure 12.010 is hereby amended as reflected in the appendix to this opinion. New language is indicated by underscoring; deletions are indicated by struck-through type. The amendment shall become effective immediately upon the release of this opinion.
It is so ordered.
QUINCE, C.J., and WELLS, ANSTEAD, PARIENTE, LEWIS, and CANADY, JJ., concur.
POLSTON, J., did not participate.

APPENDIX

RULE 12.010. SCOPE, PURPOSE, AND TITLE
(a) [No Change]
(b) Purpose.
(1) These rules shall be construed to secure the just, speedy, and inexpensive determination of the procedures covered by them and shall be construed to secure simplicity in procedure and fairness in administration. These rules are intended to facilitate access to the court and to provide procedural fairness to all parties, to save time and expense through active case management, setting timetables, and the use of alternatives to litigation, and to enable the court to coordinate related cases and proceedings to avoid multiple appearances by the same parties on the same or similar issues and to avoid inconsistent court orders.
(2) Nothing shall prohibit any intake personnel in family law divisions from assisting in the preparation of papers or forms to be filed in any action under these rules.
(c) [No Change]
NOTES
[1]  Previously, in case number SC06-434, the Task Force on Treatment-Based Drug Courts filed a report which, among other things, recommended an amendment to rule 12.010 with regard to the purpose of the Family Law Rules. The Family Law Rules Committee (Committee) opposed the proposed amendment, and the Court declined to adopt it. See In re Amendments to Fla. Rules of Criminal Procedure, Fla. Rules of Juvenile Procedure, & Fla. Family Law RulesReport of the Task Force on Treatment Based Drug Courts, 959 So.2d 250 (Fla.2007). The Court referred the proposed amendment back to the Task Force and the Committee for joint consideration. The Committee's "Final Report" was submitted after this joint consideration.
[2]  The proposed amendment was published for comment in the May 1, 2008, edition of The Florida Bar News. The Task Force filed a motion in case number SC06-434 which was treated as a comment in support of the proposed amendment; no other comments were received.